             Case 1:19-cv-06704-PGG Document 33 Filed 10/04/19 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                     X

 Dominion Capital LLC,
                                                                             Case No. 19-cv-6704 (PGG)
                                              Plaintiff,

                                  -against-                                 STIPULATTON AND ORDER
                                                                            OF DISMISSAL OF
 ShiftPixy, Inc,,                                                           COUNTERCLAIMS WITH
                                                                            PREJUDICE
                                              Defendant.
                                                                     X

            Pursuant to Federal Rules of Civil Procedure 41 (a)(r)(2) and 41(c), Plaintiff and Counter-

 Defendant Dominion Capital LLC (“Dominion Capital”) and Defendant and Counter-Plaintiff

ShiftPixy, Inc. (Shiftpixy”), by and through their respective undersigned attorneys, stipulate and

agree that Shiftpixy’s Counterclaims against Dominion Capital (Docket No. 28) in the above-

captioned action are di.$missed, with prejudice and without costs or fees as to either parly.

Datxi: OcMber4, 2019

 i                                                                                           I I
PQjer R. GmsEei'g                                          Martin E. Karlinsky
 David E. Danovitch                                        Karlinsky LLC
sfillivan & Worcester LLP                                   103 Mountain Road
 163.3 Broadway                                            Cornwa!l-on-Hudson, NY 12520
New York, NY 10019                                         (603) 433-6300 (phone)
(212) 660-3000 (phone)                                     iriartin.kajiin skyfcpka tiins k y i i c x om
pruinsberctejsullivanlaw x Ojii
                                                           - and -
ti cl ano V ]\dx(m sii II i va n la w, corn
                                                           John C. Clough
Attorneys for Ptainfiff Dominion Capital LLC
                                                           Fitzgerald Yap Kreditor LLP
                                                           2 Park Plaza, Suite 850
                                                           Irvine, CA 92614
                                                           (949) 788-8900 (phone)
                                                           iclouidi@lVklaw.com
                                                           Attorneys for Defendant ShiJlPixy, Inc.
 SO ORDERED:


 HON, PALJLG. GARDEPHE, U.S.D.J.
